Title: To Benjamin Franklin from Dumas, 25 January 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 25e Janv. 1779
Il y a longtemps que je desirois une voie comme celle-ci, pour vous dire des choses que je n’ose confier à l’ordinaire.
Je ne suis nullement content de la maniere dont on a conduit à Amst. la négociation pécuniaire. Il me semble qu’on eût pu faire mieux. J’ai lieu de soupçonner, que les intérêts & le crédit des Etats-Unis ont été sacrifiés à l’avidité d’avoir tout pour soi seul, & même à quelque chose de pire, selon l’avis de la personne à qui je dois cette voie de vous écrire. Avant que la Négociation fût ouverte, une Maison à Amst. dont j’ai l’amitié & la confiance, avoit offert de prendre d’abord pour 100,000 florins de vos obligations, & puis de continuer, jusqu’à 200,000 peut-être, en prenant toujours pour 20,000 florins à la fois, si l’on vouloit lui donner une portion proportionnée dans tous les bénéfices de la négociation, & non la simple Commission seulement, qu’on offroit, de 2 ou 3 percent, parce qu’on vouloit être Associé, & non courtier. Une autre Maison, aussi par mon entremise, a fait des offres de même nature. Elles ont été refusées l’une & l’autre. Et qu’a-t-on fait ainsi seul? presque rien. Ce n’est que par ma recommandation auprès de notre Ami, qu’une bonne Maison a pris d’abord 30,000 flor.
Il y a plus. Quelqu’un m’avoit beaucoup allarmé il y a près de 3 mois, en m’avertissant qu’on se disoit à l’oreille, que certain comptoir fermeroit peut-être bientôt sa caisse, & cesseroit de payer. Tout cela m’a causé de vives inquiétudes; & j’ai été plus d’une fois sur le point de partir pour Paris, & vous entretenir de tout cela.
Je devrois bien avoir déjà une Commission formelle & précise de Chargé des affaires de l’Amérique Unie aux Pays-Bas-Unis. J’ai produit jusqu’ici mes créances précédentes générales quand il le falloit. Mais celle que je demande me serviroit bien mieux, pour pousser les négociations politiques, avec vigueur; peut-être aussi pour proposer & faire réussir les pécuniaires; mais il faut donc qu’on me mette en mains de quoi parler clair & persuader.
Si vous m’honorez d’une réponse à la présente, soyez sûr, Monsieur, que personne ne la verra. Ceux-mêmes, à qui je fais voir & connoître le plus, ignorent, & ignoreront, que je vous écris & écrirai par la présente voie. Soyez sûr aussi, que le service des Etats-Unis passera constamment chez moi pardessus toute autre considération ou connexion; & que c’est par-là que je veux mériter toujours votre estime & amitié: car je vous respecte & aime sincerement, Monsieur Votre trèshumble & très obeissant serviteur
D
à Son Exc. M. Franklin &c.
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plénipe. des Etats-Unis / de l’Amérique en France
Notation: Dumas. Jan. 25. 79
